                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       STEPHEN CHESS, et al.,                            Case No.18-cv-05098-JSC
                                                        Plaintiffs,
                                   9
                                                                                             ORDER RE: DEFENDANTS’ MOTION
                                                  v.                                         TO DISMISS, OR ALTERNATIVELY
                                  10
                                                                                             TO TRANSFER THE ACTION
                                  11       RICHARD E. ROMINE, et al.,
                                                                                             Re: Dkt. No. 9
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs Stephen Chess, Lois Chess, Bruce Callander, Jeff Drawdy, and Susan Drawdy

                                  15   (collectively, “Plaintiffs”) bring causes of action against Defendants Richard Romine and Striker

                                  16   Entities, LLC (“Striker”) (together, “Defendants”) alleging common-law fraud and violation of

                                  17   California Business & Professions Code § 17200 arising from Plaintiffs’ investments in tax shelter

                                  18   vehicles managed and controlled by Defendants.1 Now pending before the Court are Defendants’

                                  19   motion to dismiss Plaintiffs’ complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) for

                                  20   failure to state a claim and 12(b)(7) for failure to join indispensable parties, (Dkt. No. 9), and

                                  21   accompanying requests for judicial notice, (Dkt. Nos. 9-1, 10, 12, 13, 22). 2 Alternatively,

                                  22   Defendants request that the Court transfer this action to the U.S. District Court, Western District

                                  23   of Oklahoma, pursuant to 28 U.S.C. § 1404(a). After careful consideration of the parties’ briefing,

                                  24   the Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and

                                  25   GRANTS Defendants’ motion to transfer the matter to the Western District of Oklahoma because

                                  26
                                       1
                                  27     The parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 8 & 18.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   four of the five Plaintiffs are defending pending actions in that district that are substantially related

                                   2   to the issues in this case. The Court declines to rule on Defendants’ motion to dismiss because

                                   3   this lawsuit more properly belongs in the Western District of Oklahoma.

                                   4                                             BACKGROUND

                                   5   I.     The Parties

                                   6          Plaintiffs are California residents solicited by Defendant Richard Romine to invest in tax

                                   7   shelter vehicles while Plaintiffs were in California. (Dkt. No. 1-1 at ¶ 10.)

                                   8          Defendant Striker “is a Wyoming limited liability company, “with its principal place of

                                   9   business in the State of Oklahoma.” (Dkt. No. 1-1 at ¶ 7.) Defendant Richard Romine is a

                                  10   resident of Oklahoma and “sole member and manager” of Striker.3 (Dkt. No. 2 at ¶ 1.)

                                  11   II.    Complaint Allegations

                                  12          Defendants promote, solicit investments in, and operate “partnerships that purportedly . . .
Northern District of California
 United States District Court




                                  13   acquire oil and gas drilling rights and engage in drilling.” (Dkt. No. 1-1 at ¶ 12.) Defendants

                                  14   promoted these partnerships “as tax shelters,” soliciting Plaintiffs and others in California

                                  15   “through written offering memoranda and subscription agreements.” (Id.) Plaintiffs invested in

                                  16   the partnerships (or “programs”) with cash “plus a promissory note.” (Id.) Subsequent to

                                  17   Plaintiffs’ initial investments, “Defendants offered new ‘programs’ usually on an annual basis[,]”

                                  18   which Plaintiffs invested in “over the course of a number of years.” (Id.)

                                  19          Mr. Romine made several representations to each Plaintiff with the intent to induce them

                                  20   “to invest in Defendants’ programs.” (Id. at ¶ 13.) Mr. Romine told each Plaintiff—“either in

                                  21   person while meeting Plaintiffs in California or by telephone”—that “Defendants, and other

                                  22   entities controlled by [Mr.] Romine, would use the cash investments in each program to acquire

                                  23   drilling rights and to drill [oil and gas] producing wells that would generate income.” (Id. at ¶¶ 13,

                                  24   13(d).) Mr. Romine told Plaintiffs that “[t]he subscription agreements, promissory notes[,] and

                                  25

                                  26   3
                                         Mr. Romine is also the sole member and manager of Striker Development, LLC, Striker 2004,
                                  27   LLC, Striker 2005, LLC, and Striker 2008, LLC. All entities are Wyoming limited liability
                                       companies, and “holder[s] of certain of the [promissory] notes at issue” in this action. (Dkt. No. 2
                                  28   at 2.) Mr. Romine is also the sole manager of The Striker Group, LLC, an Oklahoma limited
                                       liability company, and “holder of certain of the notes at issue” here. (Id.)
                                                                                         2
                                   1   other documents that Plaintiffs were asked to sign in connection with the investments were

                                   2   necessary for the programs to qualify for the tax benefits, but did not reflect the actual obligations

                                   3   of Plaintiffs to Defendants.” (Id. at ¶ 13(a).) As represented by Mr. Romine, “[d]espite the form

                                   4   of the promissory notes, Plaintiffs would never be obligated to make any additional payments to

                                   5   Defendants or the program entities, other than the initial cash invested in each program.” (Id. at ¶

                                   6   13(c).) Thus, “the notes would not be recourse and any obligations under [the] notes would be

                                   7   funded from operating income earned by wells drilled using the cash investments.” (Id.) “For tax

                                   8   purposes,” however, Plaintiffs could claim a tax deduction for “both the cash invested in each

                                   9   program as well as the amount on the face of each promissory note, despite Plaintiffs not actually

                                  10   contributing any additional cash per the promissory notes.” (Id. at ¶ 13(b).) Further, Defendants

                                  11   had “vetted” the “structure of the investments” and they “would withstand IRS scrutiny.” (Id. at

                                  12   13(e).)
Northern District of California
 United States District Court




                                  13             Mr. Romine omitted to inform Plaintiffs that “[t]he programs had not been properly vetted

                                  14   as tax shelters and would [thus] put Plaintiffs at risk for IRS audits and resulting penalties and

                                  15   interest.” (Id. at ¶ 14(a).) Further, Defendants “diverted” the cash investments “from drilling

                                  16   activities” to Mr. Romine, and “destroy[ed] records in order to make it more difficult for investors

                                  17   or the IRS to track how the cash invested in the programs was used.” (Id. at ¶ 14(b),(c).)

                                  18             Plaintiffs “invested in reliance on [Mr.] Romine’s representations,” and would not have

                                  19   invested “had Defendants disclosed the material facts that [Mr.] Romine failed to disclose.” (Id. at

                                  20   ¶ 15). As a result of the investments:

                                  21                    Some Plaintiffs have been subjected to IRS audits of the investments
                                                        in Defendants’ programs, resulting in lost tax deductions, penalties,
                                  22                    and interest, as well as the costs of paying professionals in response
                                                        to IRS audit. The IRS has determined that Defendants’ programs are
                                  23                    not lawfully structured to achieve the tax benefits that Defendants
                                                        represented[.]
                                  24

                                  25   (Id. at ¶ 17.) Further, Defendants have “attempt[ed] to collect settlements from Plaintiffs, based

                                  26   on the purported obligations under the promissory notes,”4 despite Mr. Romine’s representations

                                  27

                                  28
                                       4
                                        As alleged, “[o]n their face, the promissory notes were made to secure the costs of drilling
                                       operations paid for and conducted by Defendants.” (Dkt. No. 1-1 at ¶ 19.)
                                                                                        3
                                   1   that the notes “were non-recourse,” (Id. at ¶ 19), and despite not having “paid for or conducted

                                   2   drilling operations that would entitle Defendants to call for payments” if the notes were otherwise

                                   3   legitimate. (Id. at ¶ 19.)

                                   4   II.     Procedural History

                                   5           Plaintiffs filed an action in the Superior Court of the State of California, County of San

                                   6   Francisco, on July 9, 2018. (Dkt. No. 1-1.) On August 20, 2018, Defendants removed the action

                                   7   to this Court pursuant to 28 U.S.C. § 1441(b) based on diversity jurisdiction. (Dkt. No. 1 at ¶ 6.)

                                   8   Defendants moved to dismiss Plaintiffs’ complaint on August 27, 2018, (Dkt. No. 9), seeking

                                   9   judicial notice of 31 exhibits, (Dkt. Nos. 9-1 & 10.) Three days later, Defendants filed a

                                  10   supplemental declaration, (Dkt. No. 12), and supplemental request for judicial notice, (Dkt. No.

                                  11   13). On September 10, 2018, the Court granted the parties’ stipulation to modify the briefing and

                                  12   hearing schedule on Defendants’ motion to dismiss and to allow Defendant to file a supplemental
Northern District of California
 United States District Court




                                  13   brief in support thereof.5 (Dkt. No. 16.)

                                  14           Defendants filed their supplemental motion to dismiss on September 18, 2018, (Dkt. No.

                                  15   17), and Plaintiffs filed their opposition on October 1, 2018, (Dkt. No. 20). Defendants filed their

                                  16   reply on October 15, 2018, (Dkt. No. 21), seeking judicial notice of three exhibits, (Dkt. No. 22).

                                  17                                 REQUEST FOR JUDICIAL NOTICE

                                  18           Generally, “district courts may not consider material outside the pleadings when assessing

                                  19   the sufficiency of a complaint under Rule 12(b)(6).” Khoja v. Orexigen Therapeutics, Inc., 899

                                  20   F.3d 988, 998 (9th Cir. 2018). When such materials “‘are presented to and not excluded by the

                                  21   court,’ the 12(b)(6) motion converts into a motion for summary judgment under Rule 56.” Id.

                                  22   (quoting Fed. R. Civ. P. 12(d)). There are, however, “two exceptions to this rule: the

                                  23   incorporation-by-reference doctrine, and judicial notice under Federal Rule of Evidence 201.” Id.

                                  24           Pursuant to the Federal Rules of Evidence, a judicially noticed adjudicative fact must be

                                  25   one “that is not subject to reasonable dispute because it: (1) is generally known within the trial

                                  26
                                  27   5
                                        The stipulation provides, in part, that “Plaintiffs waive any objection to [Defendants’]
                                  28   supplemental brief, or the relief requested therein, on the basis that it is untimely, but reserve all
                                       other objections and arguments.” (Dkt. No. 16 at 2.)
                                                                                           4
                                   1   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

                                   2   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

                                   3          Here, Defendants request judicial notice of: (1) court filings in related actions in Oklahoma

                                   4   state and federal court involving the same parties; (2) a statistical report from the U.S. Courts

                                   5   website; (3) promissory notes given by Plaintiffs to Striker; (4) correspondence from Plaintiffs’

                                   6   counsel to Mr. Romine, dated September 18, 2014; and (5) correspondence from Mr. Romine to

                                   7   Plaintiffs. (Dkt. Nos. 9-1, 10, 12, 13, 22.)

                                   8   I.     Court Filings in Oklahoma State and Federal Actions

                                   9          Defendants request that the Court take judicial notice of the following documents related to

                                  10   pending actions brought by Defendants against Plaintiffs in state and federal court in Oklahoma to

                                  11   collect on the promissory notes: (1) Docket report from PACER, Notice of Removal, and October

                                  12   2, 2018 Order denying motion to dismiss in Striker Entities, LLC v. Bruce Callander, U.S. District
Northern District of California
 United States District Court




                                  13   Court, Western District of Oklahoma, Case No. 5:18-cv-00508-F, (Dkt. Nos. 10-1, Ex. 5-6 & 22,

                                  14   Ex. 2); (2) Docket report from PACER, Notice of Removal, and October 2, 2018 Order denying

                                  15   motion to dismiss in The Striker Group, LLC, et al. v. Jeffrey A. Drawdy, U.S. District Court,

                                  16   Western District of Oklahoma, Case No. 5:18-cv-00509-F, (Dkt. Nos. 10-1, Ex. 7-8 & 22, Ex. 3);

                                  17   (3) Docket report from PACER, Notice of Removal, and October 2, 2018 Order denying motion to

                                  18   dismiss in The Striker Group, LLC, et al. v. Susan A. Drawdy, U.S. District Court, Western

                                  19   District of Oklahoma, Case No. 5:18-cv-00510-F, (Dkt. No. 10-1, Ex. 9-10 & 22, Ex. 3); and (4)

                                  20   petition filed in The Striker Group, LLC, et al. v. Stephen M. Chess, District Court of

                                  21   Pottawatomie County, State of Oklahoma, Case No. CJ-18-128, (Dkt. No. 10-1, Ex. 11).

                                  22          Judicial notice is appropriate for “undisputed matters of public record, including

                                  23   documents on file in federal or state courts.” Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th

                                  24   Cir. 2012) (internal citation omitted); see also Bennet v. Medtronic, Inc., 285 F.3d 801, 803 n.2

                                  25   (9th Cir. 2002) (recognizing that courts “may take notice of proceedings in other courts, both

                                  26   within and without the federal judicial system, if those proceedings have a direct relation to

                                  27   matters at issue.”) Here, the proceedings in Oklahoma state and federal court are directly related

                                  28   to this case because they involve the same subject matter and parties. Further, Plaintiffs have not
                                                                                         5
                                   1   opposed Defendants’ request for judicial notice of the court filings or otherwise disputed the

                                   2   authenticity of the documents. Accordingly, the Court grants Defendants’ request for judicial

                                   3   notice of the Oklahoma court filings.

                                   4   II.    U.S. District Courts Statistical Report

                                   5          Defendants request judicial notice of a statistical report from the United States Courts’

                                   6   publicly-available “website regarding Civil Cases Commenced, Terminated, and Pending During

                                   7   the 12-Month Period Ending June 30, 2018 by jurisdiction.”6 (Dkt. No. 22 at 2.) Plaintiffs have

                                   8   not opposed judicial notice of the report or otherwise disputed its authenticity. Accordingly, the

                                   9   Court grants judicial notice of the report because it is an undisputed “matter of public record.” See

                                  10   Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001).

                                  11   III.   Promissory Notes

                                  12          Defendants request judicial notice of 17 promissory notes given by Plaintiffs to Defendants
Northern District of California
 United States District Court




                                  13   (or related Striker entities) between 1998 and 2008. (Dkt. Nos. 9-1, Ex. 1-16, 18 & 10 at ¶¶ 12-27,

                                  14   29.) In doing so, Defendants conflate judicial notice with the incorporation-by-reference doctrine.

                                  15   (See Dkt. No. 10 at 2) (“Judicial notice of the promissory notes . . . is proper because the

                                  16   promissory notes . . . are incorporated by reference into Plaintiffs’ Complaint.”). The Court

                                  17   agrees, however, that the promissory notes are incorporated by reference because the notes are

                                  18   referenced extensively in the complaint and underlie Plaintiffs’ fraud and UCL claims.7 See

                                  19   United States v. Ritchie, 342 F.3d 903, 908 (“Even if a document is not attached to a complaint, it

                                  20   may be incorporated by reference into a complaint if the plaintiff refers extensively to the

                                  21   document or the document forms the basis of the plaintiff’s claim.”).

                                  22          Because the Court concludes that the related court filings warrant transfer of this case to

                                  23   the Western District of Oklahoma, it need not address Defendants’ request for judicial notice of

                                  24   the proffered correspondence from Plaintiffs’ counsel to Mr. Romine dated September 18, 2014,

                                  25   and the correspondence from Mr. Romine to Plaintiffs.

                                  26
                                       6
                                  27     The report is available at http://www.uscourts.gov/statistics/table/c-1/statistical-tables-federal-
                                       judiciary/2018/06/30.
                                       7
                                  28     Eight of the 17 promissory notes are also included as attachments to the court filings in the state
                                       and federal actions in Oklahoma.
                                                                                         6
                                   1                                              DISCUSSION

                                   2   I.     Transfer Pursuant to 28 U.S.C. § 1404(a)

                                   3          “For the convenience of parties and witnesses, in the interest of justice, a district court may

                                   4   transfer any civil action to any other district or division where it might have been brought or to

                                   5   any district or division to which all parties have consented.”8 28 U.S.C. §1404(a).

                                   6          Defendants argue that transfer of this action to the U.S. District Court for the Western

                                   7   District of Oklahoma is warranted “because many of the promissory notes which are the subject of

                                   8   this Action” contain a forum-selection clause providing that “all suits related to liability under this

                                   9   Note shall be filed in Shawnee, Oklahoma.” (Dkt. No. 9 at 3.) Further, Defendants insist that

                                  10   “transfer is necessary to avoid duplicative litigation, effect judicial economy[,] and prevent waste

                                  11   of time and money.” (Id.)

                                  12          A.      The Forum-Selection Clause is Inapplicable to Plaintiffs’ Claims
Northern District of California
 United States District Court




                                  13          “When the parties have agreed to a valid forum-selection clause, a district court should

                                  14   ordinarily transfer the case to the forum specified in that clause.” Atl. Marine Constr. Co., Inc. v.

                                  15   United States Dist. Court for W. Dist. of Texas, 571 U.S. 49, 62 (2013). In Atl. Marine, the

                                  16   Supreme Court noted that “[o]rdinarily, the district court would weigh the relevant factors and

                                  17   decide whether, on balance, a transfer would serve ‘the convenience of parties and witnesses’ and

                                  18   otherwise promote ‘the interest of justice.’” Id. at 62-63 (quoting §1404(a)). When a contract

                                  19   contains a valid, mandatory forum-selection clause, however, “the calculus changes” because the

                                  20   clause “represents the parties’ agreement as to the most proper forum.” Id. at 63.

                                  21          “Forum selection clauses can be equally applicable to contractual and tort causes of

                                  22   action.” Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d 509, 514 (9th Cir. 1988).

                                  23   However, “[w]hether a forum selection clause applies to tort claims depends on whether resolution

                                  24   of the claims relates to interpretation of the contract.” Id. Here, Plaintiffs’ claims for fraud and

                                  25   violation of the UCL do not relate to interpretation of the subject promissory notes; instead, the

                                  26
                                  27
                                       8
                                         There is no dispute that this action “might have been brought” in the Western District of
                                       Oklahoma. Indeed, in the three matters pending in that district, the court recently denied Mr.
                                  28   Callander’s, Mr. Drawdy’s, and Ms. Drawdy’s motions to dismiss for lack of personal jurisdiction.
                                       (See Dkt. No. 22, Ex. 2-3.)
                                                                                         7
                                   1   claims are premised on alleged misrepresentations and omissions intended to induce Plaintiffs to

                                   2   invest despite the language of the promissory notes. In other words, Plaintiffs’ claims are

                                   3   unrelated to a “conflict over the interpretation of the contract,” and thus, outside the scope of the

                                   4   forum-selection clause. Cf. id. (finding forum-selection clause applicable to tort claims because

                                   5   they “relate[d] in some way to rights and duties enumerated in the [contract]” and could not “be

                                   6   adjudicated without analyzing whether the parties were in compliance with the contract.”)

                                   7           The Court’s conclusion is supported by the plain language of the clause, which provides

                                   8   that “[a]ll suits related to liability under this Note shall be filed in Shawnee, Oklahoma.” (See

                                   9   Dkt. No. 9-1, Ex. 1-2, 7-8, 11, 13, 16) (emphasis added.) By its plain language, the clause clearly

                                  10   covers only those suits concerning interpretation or enforcement of the note itself (i.e., “related to

                                  11   liability under this Note”). See Cape Flattery Ltd. v. Titan Mar., LLC, 647 F.3d 914, 922 (9th Cir.

                                  12   2011) (distinguishing between clauses “arising under” an agreement, which are interpreted
Northern District of California
 United States District Court




                                  13   narrowly and cover only those disputes “relating to the interpretation and performance of the

                                  14   contract itself,” and clauses “relating to” the agreement, which are interpreted broadly).

                                  15   Conversely, the plain language of the clause does not cover “all suits related to the Note,” such as

                                  16   tort claims alleging fraudulent inducement. See Yei A. Sun, 901 F.3d at 1086 (finding fraud claim

                                  17   covered by forum-selection clause “[b]ecause the clause covers ‘any disputes . . . related to this

                                  18   Agreement,’” and thus “applies to any dispute that has some logical or causal connection to the

                                  19   parties’ agreement.”)

                                  20           Further, only seven of the subject notes contain the clause. (See Dkt. No. 9-1, Ex. 1-2, 7-8,

                                  21   11, 13, 16.) Eight of the notes do not contain a forum-selection clause, (see id., Ex. 4-6, 9-10, 14-

                                  22   15, 18), while two state that “[a]ll suits . . . shall be filed in Dallas, Texas,” (see id., Ex. 3, 12). In

                                  23   sum, the forum-selection clause is inapplicable to Plaintiffs’ claims.

                                  24           B.      Convenience and Justice Factors Favor a Transfer

                                  25           In the absence of an applicable forum-selection clause, the Court must “weigh the relevant

                                  26   factors and decide whether, on balance, a transfer would serve the convenience of parties and

                                  27   witnesses and otherwise promote the interest of justice.” Atl. Marine, 571 U.S. at 62-63 (internal

                                  28   quotation marks and citation omitted). Where, as here, an action could have been brought in the
                                                                                            8
                                   1   target district, courts undertake an “individualized, case-by-case consideration of convenience and

                                   2   fairness.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (internal quotation marks and

                                   3   citation omitted). District courts have broad discretion in conducting this analysis. See Ventress

                                   4   v. Japan Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007); Jones v. GNC Franchising, Inc., 211 F.3d

                                   5   495, 498 (9th Cir. 2000). To determine convenience and fairness, courts in this District commonly

                                   6   consider the following factors:

                                   7                  (1) the plaintiff’s choice of forum; (2) the convenience of the parties;
                                                      (3) the convenience of the witnesses; (4) ease of access to evidence;
                                   8                  (5) familiarity of each forum with applicable law; (6) feasibility of
                                                      consolidation of other claims; (7) any local interest in the controversy;
                                   9                  and (8) the relative court congestion and time to trial in each forum.
                                  10   Martin v. Global Tel*Link Corp., No. 15-cv-00449-YGR, 2015 WL 2124379, at *2 (N.D. Cal.

                                  11   May 6, 2015) (collecting cases); see also Williams v. Bowman, 157 F. Supp. 2d 1103, 1106 (N.D.

                                  12   Cal. 2001) (same). “No single factor is dispositive.” Ctr. for Biological Diversity v. Kempthorne,
Northern District of California
 United States District Court




                                  13   No. C 08-1339 CW, 2008 WL 4543043, at *2 (N.D. Cal. Oct. 10, 2008). Instead, “[w]eighing of

                                  14   these factors for and against transfer involves subtle considerations and is best left to the discretion

                                  15   of the trial judge.” Ventress, 486 F.3d at 1118.

                                  16          The burden is on the moving party to show that the balance of convenience and fairness

                                  17   factors favor transfer. Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th

                                  18   Cir. 1979). The Court addresses each factor in turn and concludes that Defendants have met that

                                  19   burden.

                                  20                  1. Plaintiffs’ Choice of Forum

                                  21          In general, “a plaintiff’s choice of forum is afforded substantial weight.” Carolina Cas.

                                  22   Co. v. Data Broad. Corp., 158 F. Supp. 2d 1044, 1048 (N.D. Cal. 2001). Here, the Court

                                  23   recognizes the “strong presumption in favor of” Plaintiffs’ choice of forum in this District. See

                                  24   Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981). That presumption may be overcome,

                                  25   however, “when the private and public interest factors clearly point towards trial in the alternative

                                  26   forum.” Id. As discussed below, the remaining factors do so in light of the pending actions in the

                                  27   Western District of Oklahoma.

                                  28   //
                                                                                          9
                                   1                   2. Convenience of the Parties

                                   2          For this factor, the Court must consider the relative convenience of each forum as it

                                   3   pertains to each party and determine the least inconvenient forum. See Arete Power, Inc. v.

                                   4   Beacon Power Corp., No. C 07-5167 WDB, 2008 WL 508477, at *6 (N.D. Cal. Feb. 22, 2008)

                                   5   (“The law requires us to examine the convenience of all the parties, not just the plaintiff—and to

                                   6   try and identify the forum where the net inconvenience (to all parties) would be least.”)

                                   7   Obviously, the Western District of Oklahoma is more convenient for Defendants because Mr.

                                   8   Romine is a resident of Oklahoma and Striker has its principal place of business in that state, and

                                   9   the Northern District of California is more convenient for Plaintiffs because they reside in

                                  10   California. Plaintiffs further argue that “California is more convenient, since there are many more

                                  11   individual plaintiffs than there are Defendants.” Although true, this fact does not affect the

                                  12   Court’s analysis because four of the five Plaintiffs are already litigating in the Western District of
Northern District of California
 United States District Court




                                  13   Oklahoma.9 In other words, transferring this action to that district will not further inconvenience

                                  14   the majority of Plaintiffs because they must travel and litigate in that forum regardless. This is

                                  15   especially true given that the Western District of Oklahoma recently denied Mr. Callander’s, Mr.

                                  16   Drawdy’s, and Ms. Drawdy’s motions to dismiss for lack of personal jurisdiction. (See Dkt. No.

                                  17   22, Ex. 2-3.)

                                  18          Conversely, maintaining their action in this District will require all Plaintiffs except Ms.

                                  19   Chess to fight a two-front war: defending the actions brought against them in Oklahoma while also

                                  20   prosecuting this action in California. The Court cannot reasonably conclude that it would be more

                                  21   inconvenient to the majority of Plaintiffs to consolidate all actions in one forum by transferring

                                  22   this action. It follows that Defendants would also be subject to greater inconvenience if required

                                  23   to litigate in two forums. Thus, on balance, the net inconvenience to all parties would be least in

                                  24   the Western District of Oklahoma.

                                  25                   3. Convenience of the Witnesses

                                  26          This factor similarly weighs in favor of transfer. Plaintiffs argue that because “Defendants

                                  27
                                       9
                                  28    Plaintiff Lois Chess is not a party to the suit brought by Striker against Plaintiff Stephen Chess in
                                       Oklahoma state court. (See Dkt. No. 10-1, Ex. 11.)
                                                                                          10
                                   1   have identified no witnesses for whom traveling to California would be inconvenient,” this factor

                                   2   weighs against a transfer. Although it is true that Defendants have not identified witnesses, it is

                                   3   also true that no party has identified any potential witnesses outside of Plaintiffs and Mr. Romine.

                                   4   Further, because the Oklahoma actions involve the same promissory notes at issue in the instant

                                   5   action, it is highly likely that the parties will present the same witnesses and evidence in support of

                                   6   their respective claims and defenses in all actions. Absent a transfer by this Court, all witnesses

                                   7   will be required to travel to two forums to give the same testimony—that result is not convenient

                                   8   for any witness.

                                   9                  4. Ease of Access to Evidence

                                  10          Defendant insists that this factor weighs in favor of transfer because “[t]he documents,

                                  11   records, and information [that] pertain to the investments made by Plaintiffs under the . . .

                                  12   promissory notes are maintained by Striker in Shawnee, Oklahoma.” (Dkt. No. 9 at 25.) As
Northern District of California
 United States District Court




                                  13   recognized by Plaintiffs, however, “[t]he location of documents is no longer relevant for the

                                  14   purposes of [the] convenience analysis.” (Dkt. No. 20 at 14) (citing Lax v. Toyota Motor Corp.,

                                  15   65 F. Supp. 3d 772, 780 (N.D. Cal. 2014) (noting that “the location of documents is increasingly

                                  16   irrelevant in the age of electronic discovery, when thousands of pages of documents can be easily

                                  17   digitized and transported to any appropriate forum.”)); see also TransPerfect Global, Inc. v.

                                  18   Motionpoint Corp., No. 10-02590 CW, 2010 WL 3619565, at *4 (N.D. Cal. Sept. 13, 2010) (“The

                                  19   weight of this factor has decreased as technological advances in document storage and retrieval

                                  20   have greatly reduced the burden of transporting documents between districts.”)

                                  21          Accordingly, this factor is neutral.

                                  22                  5. Familiarity of the Forum with the Applicable Law

                                  23          Plaintiffs’ fraud and UCL claims are governed by California law. A district court in

                                  24   California is obviously more familiar with California state laws than the Western District of

                                  25   Oklahoma.10 This factor thus weighs in favor of denying Defendants’ motion, although it does not

                                  26
                                  27   10
                                         “[W]hen a case is transferred pursuant to 28 U.S.C. § 1404(a), [a court] must apply the choice-
                                  28   of-law rules of the State from which the case was transferred.” Piper Aircraft Co., 454 U.S. at 243
                                       n.8 (citing Van Dusen v. Barrack, 376 U.S. 612 (1964)).
                                                                                       11
                                   1   weigh heavily. See Atl. Marine, 571 U.S. at 67-68 (“[F]ederal judges routinely apply the law of a

                                   2   State other than the State in which they sit.”); see also Foster v. Nationwide Mut. Ins. Co., No. C

                                   3   07-04928 SI, 2007 WL 4410408, at *6 (N.D. Cal. Dec. 14, 2007) (noting that “other federal courts

                                   4   are fully capable of applying California law”).

                                   5                  6. Feasibility of Consolidation of Other Claims

                                   6          Defendants insist that “[c]onsolidation of this Action with the Oklahoma actions is . . .

                                   7   feasible and will promote judicial economy.” (Dkt. No. 21 at 17.) Plaintiffs acknowledge that

                                   8   “this case could be consolidated with the Oklahoma cases,” but argue that “doing so would add

                                   9   complexity.” (Dkt. No. 20 at 15.) The Court disagrees. As discussed in detail below, the same

                                  10   facts are at issue in all actions, and with the exception of Ms. Chess, all actions involve the same

                                  11   parties. Accordingly, this factor weighs in favor of a transfer.

                                  12                  7. Local Interest in the Controversy
Northern District of California
 United States District Court




                                  13          Defendants argue that a transfer is appropriate because “there is little local interest in the

                                  14   lawsuit given that it involves Plaintiffs’ participation in drilling programs located in Oklahoma,

                                  15   involving entities headquartered in Oklahoma and operated in Oklahoma by a resident of

                                  16   Oklahoma.” (Dkt. No. 21 at 14-15.) Plaintiffs—all residents of California—oppose a transfer

                                  17   because “California has an interest in enforcing its consumer protection laws.” (Dkt. No. 20 at

                                  18   15.) The Court agrees that California has a local interest in this action, but concludes that this

                                  19   factor is neutral given the pending actions in Oklahoma.

                                  20          “A State generally has a ‘manifest interest’ in providing its residents with a convenient

                                  21   forum for redressing injuries inflicted by out-of-state actors.” Burger King Corp. v. Rudzewicz,

                                  22   471 U.S. 462, 473 (1985). Here, Defendants solicited investments from California residents and

                                  23   the promissory notes memorializing those investments were executed in California. Plaintiffs

                                  24   allege that their investments were fraudulently induced in violation of California state law. Thus,

                                  25   the residents of California and courts therein have an obvious interest in this dispute.

                                  26          The Western District of Oklahoma also has a local interest in this dispute, however, given

                                  27   that: (1) the pending actions in that court concern the same transactions and promissory notes at

                                  28   issue here; (2) Mr. Romine is an Oklahoma resident; and (3) Striker is headquartered in that state.
                                                                                         12
                                   1   Oklahoma residents and courts have an interest in ensuring that in-state corporations do not

                                   2   engage in fraudulent practices, even when those practices target out-of-state residents. In light of

                                   3   the pending litigation in Oklahoma, the local interest factor is neutral.

                                   4                  8. Relative Court Congestion and Time to Trial

                                   5          This factor weighs in favor of transfer. Defendants offer statistics about the relative

                                   6   congestion of each district demonstrating that as of June 30, 2018, there were 8,768 total civil

                                   7   actions pending in the Northern District of California versus 1,078 pending in the Western District

                                   8   of Oklahoma.11 United States Courts, Statistical Tables For The Federal Judiciary, (June 30,

                                   9   2018), http://www.uscourts.gov/statistics/table/c-1/statistical-tables-federal-judiciary/2018/06/30.

                                  10   Neither party has submitted any evidence regarding the relative time to trial. Based on the

                                  11   disparity in relative congestion alone, however, this factor weighs in favor of transfer.

                                  12                                                     ***
Northern District of California
 United States District Court




                                  13          On balance, Defendants have met their burden of demonstrating that a transfer is

                                  14   appropriate. The factors weighing against a transfer (i.e., choice of forum and familiarity with

                                  15   applicable law) are outweighed both by factors favoring a transfer (i.e., convenience of parties and

                                  16   witnesses, feasibility of consolidation of claims, and relative court congestion) and the Court’s

                                  17   consideration of the interest of justice and concern for judicial economy. Simply put, failure to

                                  18   transfer this case will result in duplicative litigation that wastes judicial resources and burdens all

                                  19   parties and the public with “unnecessary inconvenience and expense.” See Van Dusen v. Barrack,

                                  20   376 U.S. 612, 616 (1964) (noting the purpose of Section 1404(a) is to “prevent waste of time,

                                  21   energy and money and to protect litigants, witnesses and the public against unnecessary

                                  22   inconvenience and expense.”) (internal quotation marks and citation omitted).

                                  23   II.    First-to-File Rule

                                  24          Although not raised by the parties, transfer is also warranted under the “first-to-file rule.”

                                  25

                                  26   11
                                          Pursuant to Federal Rule of Evidence 201(b), the Court takes judicial notice of the fact that there
                                  27   are 33 judges on the bench in this District, see https://www.cand.uscourts.gov/judges, compared
                                       with 14 sitting in the Western District of Oklahoma, see http://www.okwd.uscourts.gov/chamber-
                                  28   listings/. Based on the total amount of cases pending in each district, there are roughly 266 cases
                                       per judge in this District versus 77 per judge in the Western District of Oklahoma.
                                                                                          13
                                   1   The parties and issues are substantially similar, and the interests of judicial economy and

                                   2   consistency favor a transfer.

                                   3          The principle of federal comity refers to a court’s discretion to decline jurisdiction when

                                   4   the same issues are already pending before another federal court. “[T]hough no precise rule has

                                   5   evolved, the general principle is to avoid duplicative litigation” in the interests of judicial

                                   6   economy and avoiding inconsistent results. Colorado River Water Conservation Dist. v. United

                                   7   States, 424 U.S. 800, 817 (1976). The Ninth Circuit employs a “first-to-file” rule to implement

                                   8   the principle: district courts have discretion to transfer, stay, or dismiss an action if the same

                                   9   parties and issues are already at issue in a proceeding before another district court. Pacesetter

                                  10   Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir. 1982). The parties and issues in each

                                  11   action need only be “substantially similar.” Nakash v. Marciano, 882 F.2d 1411, 1416 (9th Cir.

                                  12   1989) (internal quotation marks and citations omitted). In determining whether to apply the rule,
Northern District of California
 United States District Court




                                  13   courts must consider the “chronology of the lawsuits, similarity of the parties, and similarity of the

                                  14   issues.” Kohn Law Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1240 (9th Cir.

                                  15   2015). The analysis “should be driven to maximize economy, consistency, and comity.” Id.

                                  16   (internal quotation marks and citation omitted).

                                  17          A. Chronology of Lawsuits

                                  18          Striker filed separate lawsuits in the District Court of Pottawatomie County, State of

                                  19   Oklahoma, against Plaintiffs Bruce Callander, Stephen Chess, Jeffrey Drawdy, and Susan Drawdy

                                  20   respectively on April 3, 2018. On May 23, 2018, Plaintiffs (except Mr. Chess) removed the

                                  21   actions against them to the U.S. District Court for the Western District of Oklahoma. Plaintiffs

                                  22   then filed suit against Defendants in California state court on July 9, 2018, and Defendants

                                  23   removed the action to this Court on August 20, 2018. Striker is clearly the first to file; thus, the

                                  24   chronology of lawsuits supports a transfer.

                                  25          B. Similarity of Parties

                                  26          “[T]he first-to-file rule does not require exact identity of the parties,” but rather, “only

                                  27   substantial similarity of the parties.” Kohn, 787 F.3d at 1240. Here, the parties are substantially

                                  28   similar in that Striker is a plaintiff in all four pending actions in Oklahoma, and all Plaintiffs in
                                                                                          14
                                   1   this matter—except Ms. Chess—are defendants in those actions. See Intersearch Worldwide, Ltd.

                                   2   v. Intersearch Grp., Inc., 544 F. Supp. 2d 949, 959 n.6 (E.D. Cal. 2011) (“The rule is satisfied if

                                   3   some [of] the parties in one matter are also in the other matter, regardless of whether there are

                                   4   additional unmatched parties in one or both matters.”).

                                   5           C. Similarity of Issues

                                   6           The Court must next consider whether the issues in each case are substantially similar.

                                   7   Nakash, 882 F.2d at 1416; see also Kohn, 787 F.3d at 1240 (“The issues in both cases also need

                                   8   not be identical, only substantial similar.”). This factor is satisfied if there is “substantial overlap”

                                   9   between the two suits regarding the claims and remedies sought. Kohn, 787 F.3d at 1241. Here,

                                  10   there is substantial overlap because the same promissory notes are at issue—Defendants brought

                                  11   suit in Oklahoma to enforce the terms of the notes, while Plaintiffs in this matter allege that the

                                  12   same promissory notes were induced by fraud and not enforceable. Thus, there is a substantial
Northern District of California
 United States District Court




                                  13   overlap in the evidence that will be presented in the Oklahoma suits and the instant action. Such

                                  14   overlap creates a high likelihood of duplicative litigation and a risk of inconsistent results,

                                  15   precisely the risks the first-to-file rule seeks to avoid.

                                  16           In sum, the first-to-file factors weigh in favor of transferring this case to the Western

                                  17   District of Oklahoma, and a transfer clearly serves to “maximize economy, consistency, and

                                  18   comity.” Id. at 1240.

                                  19                                               CONCLUSION

                                  20           For the reasons set forth above, the Court GRANTS Defendants’ motion to transfer to the

                                  21   Western District of Oklahoma. It does not make sense for this Court to address Defendants’

                                  22   motion to dismiss given that this lawsuit more properly belongs in Oklahoma; accordingly, the

                                  23   Court declines to rule on the motion to dismiss and transfers the matter.

                                  24           IT IS SO ORDERED.

                                  25   Dated: November 2, 2018

                                  26
                                  27
                                                                                                       JACQUELINE SCOTT CORLEY
                                  28                                                                   United States Magistrate Judge
                                                                                           15
